Title: To John Adams from Joseph Marie François de Lassone, 3. June 1783
From: Lassone, Joseph Marie François de
To: Adams, John


          Monsieur
            3. Juin 1783
          Je me suis trouvé à la Séance de la Société Royale de Médecine lorsque M. Vicq Dazyr nous a fait part du désir que Vous Lui avez témoigné de voir établir une Correspondance entre le College de Médecine de Boston & cette compagnie. cette Proposition était trop flatteuse pour la Société pourqu’Elle ne s’empressât point de vous en témoigner sa reconnaissance par l’intermede de son Secretaire, comme j’apprends avec plaisir par votre Lettre du 20 Xbre. dernier, qu’il a eu soin de s’en acquitter. soyez persuadé, Monsieur, que la Société Royale, qui saisit toutes les occasions de rendre ses recherches plus généralement utiles par les Liaisons qu’Elle aime à contracter et à entretenir avec les différentes compagnies savantes Nationales & Etrangeres, ne laissera échapper aucune circonstance dans laquelle Elle croira pouvoir donner au College de Médecine de Boston des preuves de son amitié & de son Dévouement.
          J’ai l’honneur d’être avec Respecteuese Consideration / Monsieur / Votre très humble & / très-obéissant serviteur.
          Lassone
          
          Translation
          Sir
            3 June 1783
          I was attending a meeting of the Royal Society of Medicine when Mr. Vicq d’Azyr informed us of the desire that you had expressed of establishing a correspondence between the Boston College of Medicine and this society. This proposition was so flattering to the society that it naturally wished to show its gratitude. Its secretary, as I learned with pleasure in your letter of 20 December, has carried out this task. Please rest assured, sir, that the Royal Society, which takes every opportunity to make its research more generally useful through connections that it takes pleasure in undertaking and maintaining with various learned societies, both domestic and foreign, will not lose any opportunity to give to the Boston College of Medicine proof of its friendship and devotion.1
          I have the honor of being, with respectful consideration, sir, your very humble and very obedient servant
          Lassone
        